DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the first cam and the second cam are arranged between the first bearing element and the second bearing element (claims 6 and 15) and radial bearing (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claims 2-9 are objected to because of the following informalities:  line 1 should be amended to -The camshaft assembly according to Claim -.  Appropriate correction is required.

Claims 2, 3, 10 and 12 are objected to because of the following informalities:  terms “centre” should be amended to -center-.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  terms “centre” should be amended to -center-.  Appropriate correction is required.


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 4-6 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4:
The claim is unclear because of limitation “the axial bearing includes a first cam and a second cam” in line 2. Claim already establishes that there is “at least one cam” that is part of the axial bearing (claim 1 on which this claim depends) and the manner that the first and second cams are introduced in the claim suggests that these are separate structures (total of three cams). However, the disclosure suggests that there are only embodiments with one cam or two cams (acting as part of the axial bearing). For this, the office has interpreted this claim as “the at least one cam of the axial bearing includes a first cam and a second cam”.
Claims 5-6 are rejected due to their dependence on claim 4.

Regarding claim 13:
The claim is unclear because of the limitation “wherein the axial bearing further includes a first cam and a second cam” in lines 1-2. This limitation is unclear for the same reason identified in the claim 4 rejection above since claim 10 already establishes “at least one cam”. For this, the office has interpreted this claim as “the at least one cam of the axial bearing includes a first cam and a second cam”.
Claims 14-17 are rejected due to their dependence on claim 13.

Regarding claim 16:
The claim is unclear because of the limitation “wherein two axial end faces of the at least one cam that face the first bearing element and the second bearing element” in lines 1-2. It’s unclear if this limitation is requiring one cam with two axial end faces or two cams with two axial end faces. If the claim was dependent on claim 10 then either embodiment could be claimed but since it depends on claim 13 which is directed to an embodiment of two cams then it would appear to be directed the embodiment with two axial end faces. However, the claim refers to the “at least one cam” of claim 10 and not the “first cam” and “second cam” of claim 13 (on which this claim depends) which raises the question of if this claim refers to both embodiments disclosed or only one of them. This is further complicated by the lack of clarity in claim 13 described in the above rejection. For the sake of examination, the office has assumed this limitation refers to the embodiment where the two axial end faces are spread out over two cams.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9  and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of The claim establishes that the axial bearing consists of the at least one cam and the first bearing elements and the second bearing elements however this is established in line 6 of claim 1 or line 20 of claim 10 (in regards to the at least one cam being part of the axial bearing) and line 2 of claim 2 of line 12 of claim 10 (in regards to the first and second axial bearing element being part of the axial bearing).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 12, 13, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German patent document DE 10 2007 014 544 to Ribes-Navarro (see attached English language machine translation).
Ribes-Navarro discloses:
Regarding claim 1:
A camshaft assembly (figure 1 -2), comprising:  
2) extending along an axial direction (10), and at least one cam (3,4,5) non-rotatably arranged on the camshaft (2), 
an axial bearing (7, 11, 12, 13, 14, 16, 17, 18) for at least one of an axial alignment and an axial fixing of the camshaft (¶0017), wherein the at least one cam (3,4,5) is part of the axial bearing (stop collars 25 and 26 form stops with axial bearing stops 17 and 18).  

Regarding claim 2:
The assembly according to Claim 1, wherein the axial bearing includes a first axial bearing element (17) and a second axial bearing element (18), that lie opposite one another along the axial direction (see figure 1 which shows 17 and 18 facing each other), and wherein the at least one cam (3,4,5) is arranged axially between the first axial bearing element (17) and the second axial bearing element (18, as shown in figure 1, 3,4,5 is located between 17 and 18) so that the camshaft (2) with the at least one cam (3,4,5) can rotate relative to the first bearing element and the second bearing element about a centre longitudinal axis of the camshaft (2) running in the axial direction (inherent function of the cams 3 arranged on the camshaft which rotate with the camshaft to actuate valves).  

Regarding claim 3:
The assembly according to Claim 2, wherein the at least one cam (3,4,5) is clamped between the first bearing element (17) and the second bearing element (18) so as to be rotatably adjustable about the centre longitudinal axis (¶0018) of the camshaft (2) inherent function of the cams 3 arranged on the camshaft which rotate with the camshaft to actuate valves).  

Regarding claim 4 (as best understood by the examiner, see the 35 USC 112(b) rejection for the claim above):
The assembly according to Claim 1, wherein the axial bearing includes a first cam and a second cam non-rotatably (¶0017, “Alternatively, it is conceivable to design the stop element 5 as a stop element 5 acting on one side, a second cam of the cams 3 forming a further stop element acting on one side, so that the two stop elements together ensure the axial fixation of the camshaft 2 and form an axial bearing”; this passage discloses that two cams can be used) arranged on the camshaft (2) spaced apart from one another (inherent for two cams used as disclosed in ¶0017), and a first axial bearing element (17) and a second axial bearing element (18), arranged relative to one another on or at the camshaft (2) such that the first bearing element and the first cam limit a movement of the camshaft (2) in the axial direction (10) and the second bearing element and the second cam limit an axial movement of the camshaft (2) against the axial direction (10)(in the line disclosed above in ¶0017, the same assembly is disclosed with two cam on the camshaft with bearing elements/stop elements arranged on one side of each cam in order to restrain the camshaft axially).  

Regarding claim 7:
23 and 24 as shown in figures 1 and 2) of the at least one cam (3,4,5) facing the first bearing element and the second bearing element (17 and 18) and two end faces of the first bearing element and the second bearing element facing the at least one cam (3,4,5) each form sliding surfaces (¶0018, “In the assembled state, a section of the cam 4 forming the stop element 5 extends into the frame opening 16 in every rotational angle position of the camshaft 2, the mechanically machined surfaces 23, 24 and stop surfaces 17, 18 cooperating so that axial guidance is ensured in every rotational angle position”) of the axial bearing (7, 11, 12, 13, 14, 16, 17, 18).  

Regarding claim 8:
The assembly according to Claim 2, wherein the first bearing element and the second bearing element (17 and 18) are structured for absorbing axial forces (inherent based on the disclosure in ¶0018 which indicates that “axial guidance” is ensured indicating the camshaft is restrained axially which indicates it absorbs axial forces to perform this function).  

Regarding claim 9:
The assembly according to Claim 2, wherein the axial bearing consists of the at least one cam (3,4,5) and the first bearing element and the second bearing element (17 and 18)(the cam and the first and second bearing elements form the axial bearing).  

Regarding claim 10:

at least one cylinder block (¶0003, “cylinder head”) that comprises a combustion chamber (inherent since a chamber/cylinder is partially sealed by a “cylinder head”) and at least one adjustable valve (¶0003, “gas exchange valve”) for introducing fresh air into the combustion chamber or for discharging exhaust gas out of the combustion chamber (“gas exchange valve” disclosed in ¶’s 0002 and 0003 can perform either of these functions), 
a camshaft assembly (figure 1 and 2), the camshaft assembly including: 
a camshaft (2) extending along an axial direction (10) and at least one cam (3,4,5) non-rotatably arranged on the camshaft (2), 
an axial bearing (7, 11, 12, 13, 14, 16, 17, 18) for at least one of an axial alignment and an axial fixing (¶0018) of the camshaft (2), wherein the at least one cam (3,4,5) is part of the axial bearing (7, 11, 12, 13, 14, 16, 17, 18), 
wherein the axial bearing includes a first axial bearing element (17) and a second axial bearing element (18) that lie opposite one another (see figure 1 which shows 17 and 18 facing each other) along the axial direction (10), and wherein the at least one cam (3,4,5) is arranged axially between the first axial bearing element (17) and the second axial bearing element (18) (see figure 1 where cam 3 is between 17 and 18) such that the camshaft (2) with the at least one cam (3,4,5) can rotate relative to the first axial bearing element (17) and the second axial bearing element (18) (see ¶0018 where 17 and 18 support the cam  3,4,5 as it rotates)about a centre longitudinal axis (10) of the camshaft (2) running in the axial direction (10), 
17 and 18) are arranged fixed in place relative to the at least one cylinder block (17 and 18 are part of the housing part 8 and the cylinder head, ¶0015), and 
wherein the at least one cam (3,4,5) of the axial bearing is drive-connected to the at least one valve (¶0003, the cam/camshaft disclosed is used to actuate gas exchange valve/at least one valve of the internal combustion engine) for adjusting the at least one valve.  

Regarding claim 12:
The internal combustion engine according to Claim 10, wherein the at least one cam (3,4,5) is clamped between the first axial bearing element (17) and the second axial bearing element (18) so as to be rotatably adjustable  (¶0018, “In the assembled state, a section of the cam 4 forming the stop element 5 extends into the frame opening 16 in every rotational angle position of the camshaft 2, the mechanically machined surfaces 23, 24 and stop surfaces 17, 18 cooperating so that axial guidance is ensured in every rotational angle position”) about the centre longitudinal axis (10) of the camshaft (2).  

Regarding claim 13 (as best understood by the examiner, see the 35 USC 112(b) rejection for the claim above):
The internal combustion engine according to Claim 10, wherein the axial bearing further includes a first cam and a second cam non-rotatably  (¶0017, “Alternatively, it is conceivable to design the stop element 5 as a stop element 5 acting on one side, a second cam of the cams 3 forming a further stop element acting on one side, so that the two stop elements together ensure the axial fixation of the camshaft 2 and form an axial bearing”; this passage discloses that two cams can be used) arranged on the camshaft (2) spaced apart from one another (inherent for two cams used as disclosed in ¶0017), and wherein the first cam and the first bearing element are structured and arranged to limit a first axial movement of the camshaft (2) in the axial direction (10), and the second cam and the second bearing element are structured and arranged to limit a second axial movement of the camshaft (2) against the axial direction (10) (in the line disclosed above in ¶0017, the same assembly is disclosed with two cam on the camshaft with bearing elements/stop elements arranged on one side of each cam in order to restrain the camshaft axially).  

Regarding claim 16 (as best understood by the examiner, see the 35 USC 112(b) rejection for the claim above):
The internal combustion engine according to Claim 13, wherein two axial end faces (23 and 24 as shown in figures 1 and 2) of the at least one cam (3,4,5) that face the first bearing element and the second bearing element (17 and 18) and two end faces of the first bearing element and the second bearing element that face the at least one cam (3,4,5) form sliding surfaces (¶0018, “In the assembled state, a section of the cam 4 forming the stop element 5 extends into the frame opening 16 in every rotational angle position of the camshaft 2, the mechanically machined surfaces 23, 24 and stop surfaces 17, 18 cooperating so that axial guidance is ensured in every rotational angle position”) of the axial bearing (7, 11, 12, 13, 14, 16, 17, 18).  

Regarding claim 17:
The internal combustion engine according to Claim 13, wherein the first bearing element and the second bearing element (17 and 18) are structured for absorbing axial forces (inherent based on the disclosure in ¶0018 which indicates that “axial guidance” is ensured indicating the camshaft is restrained axially which indicates it absorbs axial forces to perform this function).  

Regarding claim 18:
The internal combustion engine according to Claim 10, wherein the axial bearing consists of the at least one cam (3,4,5) and the first bearing element and the second bearing element (17 and 18)(the cam and the first and second bearing elements form the axial bearing).  

Regarding claim 19:
The internal combustion engine according to Claim 10, wherein two axial end faces (23 and 24 as shown in figures 1 and 2) of the at least one cam (3,4,5) that face the first bearing element and the second bearing element (17 and 18) and two end faces of the first bearing element and the second bearing element that face the at least one cam (3,4,5) form sliding surfaces (¶0018, “In the assembled state, a section of the cam 4 forming the stop element 5 extends into the frame opening 16 in every rotational angle position of the camshaft 2, the mechanically machined surfaces 23, 24 and stop surfaces 17, 18 cooperating so that axial guidance is ensured in every rotational angle position”) of the axial bearing (7, 11, 12, 13, 14, 16, 17, 18).  

Regarding claim 20:
The internal combustion engine according to Claim 10, wherein the first bearing element and the second bearing element (17 and 18) are structured for absorbing axial forces (inherent based on the disclosure in ¶0018 which indicates that “axial guidance” is ensured indicating the camshaft is restrained axially which indicates it absorbs axial forces to perform this function). 
 
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ribes-Navarro.
Regarding claim 5:
Ribes-Navarro discloses:
	An assembly in ¶0017 “Alternatively, it is conceivable to design the stop element 5 as a stop element 5 acting on one side, a second cam of the cams 3 forming a further 
Ribes-Navarro fails to explicitly disclose:
The assembly according to Claim 4, wherein the first bearing element and the second bearing element are arranged between the first cam and the second cam along the axial direction.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the assembly of Ribes-Navarro can be arranged in the manner disclosed in claim 5 or claim 6. Specifically, Ribes-Navarro discloses and embodiment where there are two cams with a first and second bearing element/stop elements arranged on onside of each camshaft but fails to mention if they are on the interior surfaces (between the two cams) of the cams (first and second cams) or exterior (outside of the two cams). However, it would have been obvious to one of ordinary skill in the art to arrange the first and second bearing element/stop elements in either manner since these are the only arrangements that prevent axial movement of the camshaft as the embodiment shown in figures 1 and 2 and further discussed previously in ¶0017. Any other arrangement of the first and second bearing element/stop elements (for example the first and second bearing element/stop elements being to the left of both cams or to the right) would only hold the camshaft in position in one axial direction and not the other. Further, if it was argued that the disclosure does not allow for both embodiments described in claims 5 and 6 but only one then the other would be obvious to try. For example, if it was argued that the disclosure in ¶0017 is only advancing the embodiment of claim 5 and not claim 6 then the claim 6 embodiment would have been obvious to try since arranging the two cams axially within the first and second bearing element/stop elements would have been the only 
Regarding claim 6:
All limitation of this claim are taught by the 35 USC 103 rejection of claim 5 above by Ribes-Navarro:
The assembly according to Claim 4, wherein the first cam and the second cam are arranged between the first bearing element and the second bearing element along the axial direction (see the arguments regarding arranging the two cams between the first and second bearing element/arranging the first and second bearing element outside the two cams).  

Regarding claims 14 and 15:
All rejections of claims 14 and 15 are taught by the 35 USC 103 rejections of claims 5 and 6 above by Ribes-Navarro.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribes-Navarro as applied to claim 10 above, and further in view of US patent application publication number 2014/0299092 to Menonna et al. (Menonna).
Regarding claim 11:
Ribes-Navarro fails to disclose:
The internal combustion engine according to Claim 10, wherein the camshaft is rotatably mounted on the at least one cylinder block via a radial bearing.  
Menonna teaches:
	An internal combustion engine wherein the camshaft is mounted via and axial bearing (6 and 8) and a radial bearing (9, 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ribes-Navarro to further include a radial bearing as taught by Menonna for the purpose of radially supporting the camshaft of Ribes-Navarro (Menonna, ¶0036, “mounted in the radial direction…”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: German patent document DE 102010022709 to Zeidler (see the axial bearing 14,15), US patent number 9,981,304 to Wiesner (see the cam and bearing arrangement (3 and 5) in figure 3e) and German patent document DE 102016206672 to Verfahren (see the cam 6 and bearing 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746